DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the phrase “at the a station” is construed to be - - at the first station - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 26, it is unclear what constitutes “damage” to the calibration object. The original specification does not provide guidance to the interpretation of the “damage” limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 19-20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev (US 2012/0136471) (“D1”). Krupyshev discloses:
Claim 1: placing a calibration object at a target orientation in a first station of an electronics processing system by a first robot arm; retrieving, by the first robot arm, the calibration object from the first station; transferring the calibration object to an aligner station using at least one of the first robot arm, a second robot arm or a load lock, wherein the aligner station is housed in or connected to a factory interface of the electronics processing system, wherein the calibration object has a first orientation at the aligner station; determining the first orientation at the aligner station; determining a first characteristic error value associated with the first station based on the first orientation at the aligner station; and recording the first characteristic error value in a storage medium;

    PNG
    media_image1.png
    163
    777
    media_image1.png
    Greyscale

Claim 2: wherein the first robot arm is a robot arm of a transfer chamber of the electronics processing system, wherein the first station is in a processing chamber connected to the transfer chamber, and wherein transferring the calibration object to the aligner station comprises: placing, by the first robot arm, the calibration object in the load lock connected to the transfer chamber; retrieving the calibration object from the load lock by the second robot arm of the factory interface connected to the load lock; and placing, by the second robot arm, the calibration object at the aligner station;

    PNG
    media_image2.png
    107
    777
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    761
    media_image3.png
    Greyscale

Claim 4: wherein the object is a process kit ring (215 with 245 is construed to be a process kit ring since it is processed and is a ring in one structure; the current application’s specification does not give a specific definition of process kit ring);
Claim 5: wherein the object is a wafer (215);
Claim 9: wherein the object comprises a wafer (215);
Claim 32: a transfer chamber comprising a first robot arm; a plurality of processing chambers connected to the transfer chamber; a load lock connected to the transfer chamber; a factory interface connected to the load lock, the factory interface comprising a second robot arm and an aligner station; and a controller operatively connected to the first robot arm, the second robot arm and the aligner station, wherein the controller is to: cause the first robot arm or the second robot arm to retrieve a calibration object from a first station of an electronics processing system, the calibration object having a target orientation in the first station, wherein the first station is in a processing chamber of the plurality of processing chambers, the load lock, a load port of the factory interface, or a front opening unified pod (FOUP) coupled to the factory interface; cause the calibration object to be transferred to the aligner station using at least one of the first robot arm, the second robot arm or the load lock, wherein the calibration object has a first orientation at the aligner station; determine a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first station; determine a first characteristic error value associated with the first station based on the difference between the first orientation and the initial target orientation; and record the first characteristic error value in a storage medium;

    PNG
    media_image4.png
    245
    772
    media_image4.png
    Greyscale


Krupyshev does not directly show:
Claim 1: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station;
Claim 3: retrieving, by the second robot arm, an object from a second station in the electronics processing system; placing, by the second robot arm, the object at the aligner station; determining that the object is to be placed in the processing chamber; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner station by the second robot arm; placing the object in the load lock; retrieving the object from the load lock by the first robot arm; and placing the object in the processing chamber by the first robot arm, wherein the object placed in the processing chamber approximately has the target orientation in the processing chamber;
Claims 6 and 10: wherein the object placed in the processing chamber has the target orientation in the processing chamber to within a 0.20 of accuracy;
Claim 7: wherein the first robot arm is a robot arm of the factory interface, wherein the first station is in one of a load lock, a load port or a front opening unified pod (FOUP), and wherein transferring the calibration object to the aligner station comprises: placing, by the first robot arm, the calibration object at the aligner station;
Claim 8: retrieving, by the first robot arm, an object from a second station in the electronics processing system; placing, by the first robot arm, the object at the aligner station; determining that the object is to be placed in the first station; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner by the first robot arm; and placing the object in the first station by the first robot arm, wherein the object placed in the first station approximately has the target orientation in the first station;
Claim 11: determining a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first station; wherein the first characteristic error value is determined based on the difference between the first orientation and the initial target orientation;
Claim 12: wherein the calibration object has a target position in the first station, and wherein the calibration object has a first position at the aligner station, the method further comprising: determining a difference between the first position at the aligner station and an initial target position at the aligner station, wherein the initial target position at the aligner station is associated with the target position in the first station; determining one or more additional characteristic error values associated with the first station based on the difference between the first position and the initial target position; and recording the one or more additional characteristic error values in the storage medium, wherein the aligner station is to use the one or more additional characteristic error values for alignment of objects to be placed in the first station;
Claim 13: wherein the target position comprises a target x-position and a target y-position, wherein the first position comprises a first x-position and a first y-position, wherein the initial target position comprises an initial target x-position and an initial target y- position, and wherein the one or more additional characteristic error values comprise a second characteristic error value associated with an error in the x-position and a third characteristic error value associated with an error in the y-position;
Claim 19: repeating the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value a plurality of times; determining a standard deviation of the first characteristic error value resulting from the repeating of the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value the plurality of times; and determining an accuracy of a transfer sequence between the aligner station and the first station based on the standard deviation;
Claim 20: repeating the placing of the calibration object at the target orientation in the first station and the retrieving of the calibration object from the first station; repeating the transferring of the calibration object to the aligner station, wherein the calibration object has a second orientation at the aligner station; determining the second orientation at the aligner station; determining a second characteristic error value associated with the first station based on the second orientation; and determining that a transfer sequence between the aligner station and the first station is out of calibration;
Claim 32: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station.

Krupyshev shows a similar device having:
Claim 1: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station;

    PNG
    media_image5.png
    106
    778
    media_image5.png
    Greyscale

	Claim 3: retrieving, by the second robot arm, an object from a second station in the electronics processing system; placing, by the second robot arm, the object at the aligner station; determining that the object is to be placed in the processing chamber; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner station by the second robot arm; placing the object in the load lock; retrieving the object from the load lock by the first robot arm; and placing the object in the processing chamber by the first robot arm, wherein the object placed in the processing chamber approximately has the target orientation in the processing chamber;

    PNG
    media_image6.png
    151
    771
    media_image6.png
    Greyscale

Claim 7: wherein the first robot arm is a robot arm of the factory interface, wherein the first station is in one of a load lock, a load port or a front opening unified pod (FOUP), and wherein transferring the calibration object to the aligner station comprises: placing, by the first robot arm, the calibration object at the aligner station;
Claim 8: retrieving, by the first robot arm, an object from a second station in the electronics processing system; placing, by the first robot arm, the object at the aligner station; determining that the object is to be placed in the first station; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner by the first robot arm; and placing the object in the first station by the first robot arm, wherein the object placed in the first station approximately has the target orientation in the first station;
For Claims 7-8:

    PNG
    media_image7.png
    148
    775
    media_image7.png
    Greyscale

Claim 11: determining a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first station; wherein the first characteristic error value is determined based on the difference between the first orientation and the initial target orientation;

    PNG
    media_image8.png
    70
    753
    media_image8.png
    Greyscale

Claim 12: wherein the calibration object has a target position in the first station, and wherein the calibration object has a first position at the aligner station, the method further comprising: determining a difference between the first position at the aligner station and an initial target position at the aligner station, wherein the initial target position at the aligner station is associated with the target position in the first station; determining one or more additional characteristic error values associated with the first station based on the difference between the first position and the initial target position; and recording the one or more additional characteristic error values in the storage medium, wherein the aligner station is to use the one or more additional characteristic error values for alignment of objects to be placed in the first station;
Claim 13: wherein the target position comprises a target x-position and a target y-position, wherein the first position comprises a first x-position and a first y-position, wherein the initial target position comprises an initial target x-position and an initial target y- position, and wherein the one or more additional characteristic error values comprise a second characteristic error value associated with an error in the x-position and a third characteristic error value associated with an error in the y-position;
For Claims 12-13:

    PNG
    media_image9.png
    126
    783
    media_image9.png
    Greyscale

Claim 19: repeating the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value a plurality of times; determining a standard deviation of the first characteristic error value resulting from the repeating of the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value the plurality of times; and determining an accuracy of a transfer sequence between the aligner station and the first station based on the standard deviation;
Claim 20: repeating the placing of the calibration object at the target orientation in the first station and the retrieving of the calibration object from the first station; repeating the transferring of the calibration object to the aligner station, wherein the calibration object has a second orientation at the aligner station; determining the second orientation at the aligner station; determining a second characteristic error value associated with the first station based on the second orientation; and determining that a transfer sequence between the aligner station and the first station is out of calibration;
For Claims 19-20:

    PNG
    media_image10.png
    83
    770
    media_image10.png
    Greyscale

Claim 32: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station; 
    PNG
    media_image11.png
    123
    774
    media_image11.png
    Greyscale

for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claim 1: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station;
Claim 3: retrieving, by the second robot arm, an object from a second station in the electronics processing system; placing, by the second robot arm, the object at the aligner station; determining that the object is to be placed in the processing chamber; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner station by the second robot arm; placing the object in the load lock; retrieving the object from the load lock by the first robot arm; and placing the object in the processing chamber by the first robot arm, wherein the object placed in the processing chamber approximately has the target orientation in the processing chamber;
Claim 7: wherein the first robot arm is a robot arm of the factory interface, wherein the first station is in one of a load lock, a load port or a front opening unified pod (FOUP), and wherein transferring the calibration object to the aligner station comprises: placing, by the first robot arm, the calibration object at the aligner station;
Claim 8: retrieving, by the first robot arm, an object from a second station in the electronics processing system; placing, by the first robot arm, the object at the aligner station; determining that the object is to be placed in the first station; aligning the object using the first characteristic error value, wherein the aligner station aligns the object to a corrected target orientation that is based on an initial target orientation as adjusted by the first characteristic error value; retrieving the object from the aligner by the first robot arm; and placing the object in the first station by the first robot arm, wherein the object placed in the first station approximately has the target orientation in the first station;
Claim 11: determining a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the first station; wherein the first characteristic error value is determined based on the difference between the first orientation and the initial target orientation;
Claim 12: wherein the calibration object has a target position in the first station, and wherein the calibration object has a first position at the aligner station, the method further comprising: determining a difference between the first position at the aligner station and an initial target position at the aligner station, wherein the initial target position at the aligner station is associated with the target position in the first station; determining one or more additional characteristic error values associated with the first station based on the difference between the first position and the initial target position; and recording the one or more additional characteristic error values in the storage medium, wherein the aligner station is to use the one or more additional characteristic error values for alignment of objects to be placed in the first station;
Claim 13: wherein the target position comprises a target x-position and a target y-position, wherein the first position comprises a first x-position and a first y-position, wherein the initial target position comprises an initial target x-position and an initial target y- position, and wherein the one or more additional characteristic error values comprise a second characteristic error value associated with an error in the x-position and a third characteristic error value associated with an error in the y-position;
Claim 19: repeating the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value a plurality of times; determining a standard deviation of the first characteristic error value resulting from the repeating of the placing of the calibration object at the target orientation in the first station, the retrieving of the calibration object from the first station, the transferring of the calibration object to the aligner station, the determining of the first orientation at the aligner station, and the determining of the first characteristic error value the plurality of times; and determining an accuracy of a transfer sequence between the aligner station and the first station based on the standard deviation;
Claim 20: repeating the placing of the calibration object at the target orientation in the first station and the retrieving of the calibration object from the first station; repeating the transferring of the calibration object to the aligner station, wherein the calibration object has a second orientation at the aligner station; determining the second orientation at the aligner station; determining a second characteristic error value associated with the first station based on the second orientation; and determining that a transfer sequence between the aligner station and the first station is out of calibration;
Claim 32: wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station;
for the purpose of providing a technique to correct for errors and changes in component locations, and to provide for more exact positioning of substrates in substrate processing equipment.

Krupyshev shows a similar device having:
Claims 6 and 10: wherein the object placed in the processing chamber has the target orientation in the processing chamber to within a 0.20 of accuracy;

    PNG
    media_image12.png
    71
    777
    media_image12.png
    Greyscale

for the purpose of providing a technique of transfer with a high degree of accuracy (paragraph [0080]). Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Krupyshev and include Krupyshev’s similar device having:
Claims 6 and 10: wherein the object placed in the processing chamber has the target orientation in the processing chamber to within a 0.20 of accuracy;
for the purpose of providing a technique of transfer with a high degree of accuracy. Further, it has been shown that optimizing accuracy is within the skill of one of ordinary skill of the art (see MPEP 2144.05(II)(A)).

Claim(s) 14-18 and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev in view of Shen et al. (US 6463782) (“Shen”; “D2”). Krupyshev discloses all the limitations of the claims as discussed above; and
Claim 21: a body sized to fit through a slit valve of the electronics processing system; a fiducial disposed at a side of the body, wherein the fiducial is usable to determine an orientation of the calibration object;

    PNG
    media_image13.png
    105
    767
    media_image13.png
    Greyscale

Claim 22: wherein the body is a disc-shaped body or a ring- shaped body (215);
Claim 30: wherein the fiducial comprises at least one notch, at least one flat, at least one protrusion, at least one slot, or a combination thereof (one flat).

Krupyshev does not directly show:
Claim 14: wherein a substrate support of the first station comprises a plurality of registration features and the calibration object comprises a corresponding plurality of kinematic coupling interfaces, the method further comprising: prior to retrieving the calibration object from the first station, placing the calibration object in the first station by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the first station, each kinematic coupling interface of the plurality of kinematic coupling interfaces engages with a registration feature of the plurality of registration features to cause the calibration object to be placed at the target orientation;
Claim 15: wherein the plurality of registration features comprise a plurality of lift pins or a plurality of static registration features;
Claim 16: wherein a substrate support of the first station comprises a first plurality of registration features and a second plurality of registration features, and wherein the calibration object comprises a corresponding first plurality of kinematic coupling interfaces and a corresponding second plurality of kinematic coupling interfaces, the method further comprising: engaging the first plurality of kinematic coupling interfaces with the first plurality of registration features to guide the second plurality of kinematic coupling interfaces onto the second plurality of registration features; and subsequently engaging the second plurality of kinematic coupling interfaces with the second plurality of registration features to guide the calibration object to the target orientation;
Claim 17: wherein the first plurality of registration features comprises a first plurality of lift pins, wherein the second plurality of registration features comprises a plurality of static registration features, the method further comprising: lifting the first plurality of lift pins to engage the first plurality of kinematic coupling interfaces with the first plurality of lift pins; and lowering the first plurality of lift pins to engage the second plurality of kinematic coupling interfaces with the plurality of static registration features and to disengage the first plurality of lift pins from the first plurality of kinematic coupling interfaces;
Claim 18: lifting the calibration object using a second plurality of lift pins while maintaining the calibration object at the target orientation, wherein the calibration object is retrieved while it is lifted by the second plurality of lift pins;
Claim 21: a first plurality of kinematic coupling interfaces in the body, the first plurality of kinematic coupling interfaces being configured to engage with a respective first plurality of registration features of a first station of the electronics processing system and to guide the calibration object to a target position and a target orientation at the a [first] station;
Claim 23: a second plurality of kinematic coupling interfaces in the body, the second plurality of kinematic coupling interfaces being configured to engage with a respective second plurality of registration features of the first station or of a second station of the electronics processing system;
Claim 24: wherein the second plurality of registration features are in the first station, wherein the first plurality of kinematic coupling interfaces have a first lead-in, wherein the second plurality of kinematic coupling interfaces have a second lead-in that is larger than the first lead-in, and wherein the second plurality of kinematic coupling interfaces are configured to engage with the second plurality of registration features to guide the first plurality of kinematic coupling interfaces onto the first plurality of registration features;
Claim 25: wherein the first plurality of kinematic coupling interfaces comprise a plurality of recesses in a bottom surface of the body, and wherein the second plurality of kinematic coupling interfaces comprise a plurality of regions proximate to an outer perimeter of the body;
Claim 26: wherein the body is a solid sintered ceramic body that is usable at temperatures of up to approximately 400 degrees C without damage to the calibration object;
Claim 27: wherein the body has a shape that is a negative of a surface of a substrate support at the first station;
Claim 28: a left-side cutout in a left side of the body; and a right-side cutout in a right side of the body; wherein the left-side cutout and the right-side cutout are usable to detect an orientation of the calibration object based on a difference between a first position of a robot arm holding the calibration object at which the left-side cutout is detected by a local center finder and a second position of the robot arm holding the calibration object at which the right-side cutout is detected by the local center finder;
Claim 29: wherein the right-side cutout is a mirror image of the left-side cutout;
Claim 31: wherein the body is a disc-shaped body, the calibration object further comprising: a plurality of arc-shaped cutouts in the body that are offset from an outer perimeter of the body, wherein a first machine tolerance of at least one side of each of the arc-shaped cutouts is greater than a second machine tolerance of the outer perimeter of the body.

Shen shows a similar device having:
Claim 14: wherein a substrate support of the first station comprises a plurality of registration features and the calibration object comprises a corresponding plurality of kinematic coupling interfaces, the method further comprising: prior to retrieving the calibration object from the first station, placing the calibration object in the first station by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the first station, each kinematic coupling interface of the plurality of kinematic coupling interfaces engages with a registration feature of the plurality of registration features to cause the calibration object to be placed at the target orientation;

    PNG
    media_image14.png
    63
    750
    media_image14.png
    Greyscale

Claim 15: wherein the plurality of registration features comprise a plurality of lift pins or a plurality of static registration features;

    PNG
    media_image15.png
    46
    749
    media_image15.png
    Greyscale

Claim 16: wherein a substrate support of the first station comprises a first plurality of registration features and a second plurality of registration features, and wherein the calibration object comprises a corresponding first plurality of kinematic coupling interfaces and a corresponding second plurality of kinematic coupling interfaces, the method further comprising: engaging the first plurality of kinematic coupling interfaces with the first plurality of registration features to guide the second plurality of kinematic coupling interfaces onto the second plurality of registration features; and subsequently engaging the second plurality of kinematic coupling interfaces with the second plurality of registration features to guide the calibration object to the target orientation;
Claim 17: wherein the first plurality of registration features comprises a first plurality of lift pins, wherein the second plurality of registration features comprises a plurality of static registration features, the method further comprising: lifting the first plurality of lift pins to engage the first plurality of kinematic coupling interfaces with the first plurality of lift pins; and lowering the first plurality of lift pins to engage the second plurality of kinematic coupling interfaces with the plurality of static registration features and to disengage the first plurality of lift pins from the first plurality of kinematic coupling interfaces;
Claim 18: lifting the calibration object using a second plurality of lift pins while maintaining the calibration object at the target orientation, wherein the calibration object is retrieved while it is lifted by the second plurality of lift pins;
For Claims 16-18:

    PNG
    media_image16.png
    107
    775
    media_image16.png
    Greyscale

Claim 21: a first plurality of kinematic coupling interfaces in the body, the first plurality of kinematic coupling interfaces being configured to engage with a respective first plurality of registration features of a first station of the electronics processing system and to guide the calibration object to a target position and a target orientation at the a [first] station;

    PNG
    media_image17.png
    62
    771
    media_image17.png
    Greyscale

Claim 23: a second plurality of kinematic coupling interfaces in the body, the second plurality of kinematic coupling interfaces being configured to engage with a respective second plurality of registration features of the first station or of a second station of the electronics processing system;

    PNG
    media_image18.png
    87
    757
    media_image18.png
    Greyscale

Claim 24: wherein the second plurality of registration features are in the first station, wherein the first plurality of kinematic coupling interfaces have a first lead-in, wherein the second plurality of kinematic coupling interfaces have a second lead-in that is larger than the first lead-in, and wherein the second plurality of kinematic coupling interfaces are configured to engage with the second plurality of registration features to guide the first plurality of kinematic coupling interfaces onto the first plurality of registration features;
Claim 25: wherein the first plurality of kinematic coupling interfaces comprise a plurality of recesses in a bottom surface of the body, and wherein the second plurality of kinematic coupling interfaces comprise a plurality of regions proximate to an outer perimeter of the body;
For Claims 24-25:

    PNG
    media_image19.png
    108
    774
    media_image19.png
    Greyscale

Claim 26: wherein the body is a solid sintered ceramic body that is usable at temperatures of up to approximately 400 degrees C without damage to the calibration object;

    PNG
    media_image20.png
    48
    781
    media_image20.png
    Greyscale

Claim 27: wherein the body has a shape that is a negative of a surface of a substrate support at the first station;

    PNG
    media_image21.png
    65
    769
    media_image21.png
    Greyscale

Claim 28: a left-side cutout in a left side of the body; and a right-side cutout in a right side of the body; wherein the left-side cutout and the right-side cutout are usable to detect an orientation of the calibration object based on a difference between a first position of a robot arm holding the calibration object at which the left-side cutout is detected by a local center finder and a second position of the robot arm holding the calibration object at which the right-side cutout is detected by the local center finder;
Claim 29: wherein the right-side cutout is a mirror image of the left-side cutout;
	For Claims 28-29:

    PNG
    media_image22.png
    70
    756
    media_image22.png
    Greyscale

Claim 31: wherein the body is a disc-shaped body, the calibration object further comprising: a plurality of arc-shaped cutouts in the body that are offset from an outer perimeter of the body, wherein a first machine tolerance of at least one side of each of the arc-shaped cutouts is greater than a second machine tolerance of the outer perimeter of the body;

    PNG
    media_image23.png
    45
    765
    media_image23.png
    Greyscale

for the purpose of precisely setting the calibration object in a vacuum in an efficient manner. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krupyshev as taught by Shen and include Shen’s similar device having:
Claim 14: wherein a substrate support of the first station comprises a plurality of registration features and the calibration object comprises a corresponding plurality of kinematic coupling interfaces, the method further comprising: prior to retrieving the calibration object from the first station, placing the calibration object in the first station by the first robot arm, wherein, responsive to the calibration object being placed at the substrate support in the first station, each kinematic coupling interface of the plurality of kinematic coupling interfaces engages with a registration feature of the plurality of registration features to cause the calibration object to be placed at the target orientation;
Claim 15: wherein the plurality of registration features comprise a plurality of lift pins or a plurality of static registration features;
Claim 16: wherein a substrate support of the first station comprises a first plurality of registration features and a second plurality of registration features, and wherein the calibration object comprises a corresponding first plurality of kinematic coupling interfaces and a corresponding second plurality of kinematic coupling interfaces, the method further comprising: engaging the first plurality of kinematic coupling interfaces with the first plurality of registration features to guide the second plurality of kinematic coupling interfaces onto the second plurality of registration features; and subsequently engaging the second plurality of kinematic coupling interfaces with the second plurality of registration features to guide the calibration object to the target orientation;
Claim 17: wherein the first plurality of registration features comprises a first plurality of lift pins, wherein the second plurality of registration features comprises a plurality of static registration features, the method further comprising: lifting the first plurality of lift pins to engage the first plurality of kinematic coupling interfaces with the first plurality of lift pins; and lowering the first plurality of lift pins to engage the second plurality of kinematic coupling interfaces with the plurality of static registration features and to disengage the first plurality of lift pins from the first plurality of kinematic coupling interfaces;
Claim 18: lifting the calibration object using a second plurality of lift pins while maintaining the calibration object at the target orientation, wherein the calibration object is retrieved while it is lifted by the second plurality of lift pins;
Claim 21: a first plurality of kinematic coupling interfaces in the body, the first plurality of kinematic coupling interfaces being configured to engage with a respective first plurality of registration features of a first station of the electronics processing system and to guide the calibration object to a target position and a target orientation at the a [first] station;
Claim 23: a second plurality of kinematic coupling interfaces in the body, the second plurality of kinematic coupling interfaces being configured to engage with a respective second plurality of registration features of the first station or of a second station of the electronics processing system;
Claim 24: wherein the second plurality of registration features are in the first station, wherein the first plurality of kinematic coupling interfaces have a first lead-in, wherein the second plurality of kinematic coupling interfaces have a second lead-in that is larger than the first lead-in, and wherein the second plurality of kinematic coupling interfaces are configured to engage with the second plurality of registration features to guide the first plurality of kinematic coupling interfaces onto the first plurality of registration features;
Claim 25: wherein the first plurality of kinematic coupling interfaces comprise a plurality of recesses in a bottom surface of the body, and wherein the second plurality of kinematic coupling interfaces comprise a plurality of regions proximate to an outer perimeter of the body;
Claim 26: wherein the body is a solid sintered ceramic body that is usable at temperatures of up to approximately 400 degrees C without damage to the calibration object;
Claim 27: wherein the body has a shape that is a negative of a surface of a substrate support at the first station;
Claim 28: a left-side cutout in a left side of the body; and a right-side cutout in a right side of the body; wherein the left-side cutout and the right-side cutout are usable to detect an orientation of the calibration object based on a difference between a first position of a robot arm holding the calibration object at which the left-side cutout is detected by a local center finder and a second position of the robot arm holding the calibration object at which the right-side cutout is detected by the local center finder;
Claim 29: wherein the right-side cutout is a mirror image of the left-side cutout;
Claim 31: wherein the body is a disc-shaped body, the calibration object further comprising: a plurality of arc-shaped cutouts in the body that are offset from an outer perimeter of the body, wherein a first machine tolerance of at least one side of each of the arc-shaped cutouts is greater than a second machine tolerance of the outer perimeter of the body;
for the purpose of precisely setting the calibration object in a vacuum in an efficient manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/990,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the current application are part of the claim limitations of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application (in order)
Reference Application
1. A method comprising: 
1. A method comprising: retrieving, by a first robot arm of a transfer chamber, a calibration object from a processing chamber connected to the transfer chamber, the calibration object having a target orientation in the processing chamber
placing a calibration object at a target orientation in a first station of an electronics processing system by a first robot arm
placing, by the first robot arm, the calibration object in a load lock connected to the transfer chamber
retrieving, by the first robot arm, the calibration object from the first station
retrieving the calibration object from the load lock by a second robot arm of a factory interface connected to the load lock
transferring the calibration object to an aligner station using at least one of the first robot arm, a second robot arm or a load lock, wherein the aligner station is housed in or connected to a factory interface of the electronics processing system, wherein the calibration object has a first orientation at the aligner station
placing, by the second robot arm, the calibration object at an aligner station housed in or connected to the factory interface, wherein the calibration object has a first orientation at the aligner station
determining the first orientation at the aligner station; determining a first characteristic error value associated with the first station based on the first orientation at the aligner station;
determining a difference between the first orientation at the aligner station and an initial target orientation at the aligner station, wherein the initial target orientation at the aligner station is associated with the target orientation in the processing chamber; determining a first characteristic error value associated with the processing chamber based on the difference between the first orientation and the initial target orientation
recording the first characteristic error value in a storage medium, wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station
recording the first characteristic error value in a storage medium, wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the processing chamber


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/861,000 (reference application 2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the current application are part of the claim limitations of reference application 2. For instance, in reference application 2, a sensor is used to determine an offset amount where the current application determines the orientations without a sensor claim limitation. However, the sensor comprises an alignment station in Claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application (in order)
Reference Application 2
1. A method comprising: 
1. A method comprising:
placing a calibration object at a target orientation in a first station of an electronics processing system by a first robot arm
placing, by a first robot arm in a first one of a factory interface or a transfer chamber, a calibration object into a load lock that separates the factory interface from the transfer chamber, wherein the calibration object is placed into the load lock such that a calibration object center is at a first target location associated with a first taught position of the first robot arm, wherein a first pocket center of a first blade of the first robot arm nominally corresponds to the first target location for the first taught position, and wherein the factory interface, the transfer chamber, and the load lock are components of an electronics processing system
retrieving, by the first robot arm, the calibration object from the first station
retrieving, by a second robot arm in a second one of the factory interface or the transfer chamber, 
transferring the calibration object to an aligner station using at least one of the first robot arm, a second robot arm or a load lock, wherein the aligner station is housed in or connected to a factory interface of the electronics processing system, wherein the calibration object has a first orientation at the aligner station
the calibration object from the load lock onto a second blade of the second robot arm using a second taught position of the second robot arm, wherein a second pocket center of the second blade nominally corresponds to the first target location for the second taught position, and wherein the calibration object center is offset from the second pocket center by a first offset amount after retrieving the calibration object
determining the first orientation at the aligner station; determining a first characteristic error value associated with the first station based on the first orientation at the aligner station;
determining, using a sensor that is in or connected to the second one of the factory interface or the transfer chamber, the first offset amount between the calibration object center and the second pocket center; determining a first characteristic error value that represents a misalignment between the first taught position of the first robot arm and the second taught position of the second robot arm based on the first offset amount
recording the first characteristic error value in a storage medium, wherein the aligner station is to use the first characteristic error value for alignment of objects to be placed in the first station
recording the first characteristic error value in a storage medium, wherein one of the first robot arm or the second robot arm is to use the first characteristic error value to compensate for the misalignment for objects transferred between the first robot arm and the second robot arm via the load lock


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0269088 discloses load locks 30, aligners 16/18, and processing chambers 50/52/54/56. In paragraph [0045], it is disclosed, “This step is called a ‘checking step.’ When the wafer processing apparatus is manufactured in completely the same size as designed, the first position shift amount and the second position shift amount are both 0. However, slight dimensional errors are actually produced in parts of the wafer processing apparatus, and the dimensional errors make the first position shift amount and the second position shift amount significant values. For example, when the distance between the two processing stages in the CM is shifted from the design value, the first position shift amount and the second position shift amount become significant values.” (emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652